Citation Nr: 0636463	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  98-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for a skin disorder, 
variously diagnosed as dermatitis and urticaria.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This appeal had come before the Board of Veterans' Appeals 
(Board) from a November 1997 RO decision.  In August 2000, 
the Board also denied service connection for a left hand and 
arm injury, for a skin condition (dermatitis and urticaria), 
and for tinea pedis.  However, in February 2001, the United 
States Court of Appeals for Veterans Claims remanded these 
issues to the Board.  In December 2002, the Board granted 
service connection for arthritis of the left thumb, but it 
sought additional development on the claims for service 
connection for tinea pedis and a skin condition (variously 
diagnosed as dermatitis and urticaria), under then-valid 38 
C.F.R. § 19.9(a)(2) (2001).  In December 2004, after parts of 
this regulation were invalidated in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), the Board sought a medical expert opinion.  See 
38 C.F.R. § 20.901(a) (2006).  In July 2006, the Board 
remanded the claims.


FINDINGS OF FACT

1.  The Board issued a remand in this matter on July 7, 2006.

2.  On November 2, 2006, after the issuance of the July 2006 
Board remand, the Board received a death certificate 
indicating that the veteran had died in June 2005, that is, 
prior to the issuance of the July 2006 Board remand.


CONCLUSIONS OF LAW

1.  Due to the veteran's prior death, the Board had no 
jurisdiction on July 7, 2006, to issue a remand on the issue 
of service connection for tinea pedis.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006).

2.  Due to the veteran's prior death, the Board had no 
jurisdiction on July 7, 2006, to issue a remand on the issue 
of service connection for a skin disorder (variously 
diagnosed as dermatitis and urticaria).  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On July 7, 2006, the Board remanded the claims for service 
connection for tinea pedis and for a skin disorder (variously 
diagnosed as dermatitis and urticaria).

Unfortunately, on June 9, 2005, the veteran had died during 
the pendency of the appeal, but the Board did not receive the 
death certificate his death until November 2, 2006, after the 
Board issued its July 2006 remand.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  The veteran's appeal became moot by 
virtue of his death.  Therefore, the Board lacked 
jurisdiction to issue the July 7, 2006, remand.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).

In a separate order following this vacatur of the July 7, 
2006, remand, the Board will dismiss the veteran's appeal of 
these claims.

This order to vacate the Board's July 7, 2006, remand does 
not preclude any derivative claim that may be brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2006).


ORDER

The Board's July 7, 2006, decision, which remanded a claim 
for service connection for tinea pedis is vacated.

The Board's July 7, 2006, decision, which remanded a claim 
for service connection for a skin disorder (variously 
diagnosed as dermatitis and urticaria), is vacated.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


